Title: To Thomas Jefferson from Charles Pinckney, 8 December 1808
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     DecemBer 8:1808 In CoLumBia
                  
                  I wrote to you the 4 instant from this & enclosed the copy of the within But as it went by a circuitous route & may have miscarried I send you a duplicate thereof.—I mentioned we had given Mr. Madison an unanimous Vote here & are pleased with stand the Government are about to take as to the Belligerents
                  I will thank you if any vessel or dispatches go to Mr Pinkney or the Consul to Send the enclosed letter to him & to request him the favour of forwarding it—
                  Our Citizens bear the losses of the Embargo with great great patriotism & are ready to meet all wants in defence of their independence as a nation.—
                  In the course of the summer it is to be expected the Question must be decided whether we have a war or not & with which power.—the latter we have little doubt of in this state, should the Spaniards succeed—if not & the English Armies are obliged to leave   that country, it may make some difference, although no doubt the trade with their colonies may have a tendency to tempt them to hold on as long as they can—
                  But be the Event as it may the people of this State are with you & Mr. Madison almost to a man—.
                  I was much pleased to see your corespondence with Colonel Monroe & to hear a similar one had arisen Between Mr Madison & him.—I well know Colonel Monroes worth & principles & respect & regard him much. I know also the great affection & regared he has for Yourself & Mr Madison. how tenderly & affectionately he used to speek to me of You both in Europe & how You each regarded him with the most paternal affection—I therefore rejoiced when I saw these letters, for when I go to Washington, the greatest pleasure I expected was to see You all & as candid as I knew You were & ought to be with each other—I will thank you to present my regards & best respects to both—
                  With great respect & regard I am always dear Sir Yours Truly
                  
                     Charles Pinckney
                     
                  
                  
                     If you favour me with a line please Direct it to Charleston—
                  
               